Citation Nr: 0011175	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  94-27 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Entitlement to an evaluation in excess of 10 percent for 
clubbing of right hand fingers, as a manifestation of 
sarcoidosis.  

2.  Entitlement to an evaluation in excess of 10 percent for 
clubbing of left hand fingers, as a manifestation of 
sarcoidosis.

3.  Entitlement to an evaluation in excess of 10 percent for 
clubbing of toes, right foot, as a manifestation of 
sarcoidosis.  

4.  Entitlement to an evaluation in excess of 10 percent for 
clubbing of toes, left foot, as a manifestation of 
sarcoidosis.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1961 to December 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Reno, Nevada 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

Procedural history reveals that this case was previously 
before the Board in July 1997, at which time service 
connection was granted for sarcoidosis and 
polyarthropathy/polyarthritis for all involved joints, 
including but not limited to both feet and both hands.  At 
that time the Board also remanded several issues for further 
development.  Those issues included entitlement to service 
connection for depression; entitlement to a total rating 
based on individual unemployability (TDIU) due to service 
connected disabilities; and the increased rating issues 
listed on the title page of this decision, under a different 
classification.  

Post remand, in a March 1998 rating decision, the RO granted 
a 30 percent evaluation for service connection for 
sarcoidosis.  Service connection for dysthymic disorder 
(depression) was granted with an evaluation of 10 percent, 
and entitlement to TDIU was granted effective June 8, 1993.  
The clubbing disabilities were re-characterized to include 
manifestations of sarcoidosis, as indicated on the title page 
of this decision; and a 10 percent disability evaluation was 
continued for each extremity.  

Additionally, pursuant to the Board's order in July 1997, the 
RO granted service connection for periostitis with 
musculoskeletal manifestations, with various evaluations for 
each affected joint, effective September 18, 1991.  However, 
the RO commented that the examining physicians of record 
stated that the veteran did not suffer from osteoarthritis or 
polyarthritis (like the Board granted), rather he suffers 
from the musculoskeletal manifestations of sarcoidosis; and 
that "service connection will be granted based on the 
evaluation and diagnosis given by medical professionals 
rather than non medical personnel who staff the Board of 
Veterans Appeals."  

Thereafter, RO notified the veteran by letter of the grant 
for TDIU, the new grants of service connection, and the 
denials of increased evaluation.  Service connection is now 
currently in effect for:

1.  Sarcoidosis, 30 percent disabling.
2.  Periostitis, bilateral ankles, manifestation of 
sarcoidosis, 20 percent disabling.
3.  Periostitis, right wrist (major) manifestation of 
sarcoidosis, 10 percent disabling.
4.  Periostitis, left wrist, manifestation of 
sarcoidosis, 10 percent disabling
5.  Periostitis, lumbar spine, 10 percent disabling.  
6.  Periostitis, bilateral knees, manifestation of 
sarcoidosis, 0 percent disabling.
7.  Clubbing of fingers right hand, manifestation of 
sarcoidosis, 10 percent disabling.
8.  Clubbing of fingers of the left hand, manifestation 
of sarcoidosis, 10 percent disabling.
9.  Clubbing of toes right foot, manifestation of 
sarcoidosis, 10 percent disabling. 
10.  Clubbing of toes left foot, manifestation of 
sarcoidosis, 10 percent disabling.
11.  Dysthymic Disorder (depression), 10 percent 
disabling.  

The claims for increased ratings for the clubbing of the toes 
of the left and right foot and fingers of the left and right 
hand, as manifestations of sarcoidosis were continued on 
appeal; and the remainder of the benefits granted were 
considered a full grant of benefits.  

Although the RO's notice to the veteran was dated in April 
1998, in a March 1998 statement, the veteran stated that he 
wanted his file sent to the Board "without delay!"--and 
that he wanted the Board to adjudicate the Remand as soon as 
possible.  He also indicated that he disagreed with the March 
1998 rating decision.  In a second statement in March 1998, 
the veteran specifically stated that he disagreed with the 
effective date of the TDIU, and he stated that he thought 
that the issue of polyarthritis had not been addressed.  He 
also expounded on argument regarding CUE, of which a decision 
under separate cover has been issued by the Board at this 
time.  In June 1998, the veteran submitted an addendum to his 
March 1998 notices, and stated that he also wanted increased 
evaluations for "all medical ratings," including clubbing, 
periostitis, and sarcoidosis, and he mentioned the effective 
date issue and CUE issue.  

In an October 1998 rating decision, the RO denied and earlier 
effective date for TDIU, and denied an increased evaluation 
for sarcoidosis, currently rated 30 percent.  The veteran was 
notified of he same in December 1998.  In December 1998, the 
RO issued a Supplemental Statement of the Case, on the 4 
issues of increased evaluation for clubbing of the fingers 
and toes.  In a December 1998 statement, the veteran 
indicated that he wanted his case sent to the Board, as the 
RO's December 1998 decision did not meet with his approval.  
This can be considered a Notice of Disagreement for the 
earlier effective date issue and the issue of an increased 
rating for sarcoidosis.  However, the veteran then submitted 
a letter, received on January 4, 1999, wherein he stated 
that:

Please be advised that all issues relating to my claim 
at the RO be withdrawn ASAP (as soon as possible).  The 
only issue, is my 'notice of disagreement' on your 
decision of October 29, 1998 relating to 'clear and 
unmistakable error'...  

Then, in a VA Form 9 received in February 1999, the veteran 
continued to make argument about the effective date issue.  
In March 1999, the representative submitted a statement with 
argument on the issue of an earlier effective date for TDIU.  
In June 1999, the representative submitted a statement and 
listed the four increased rating issues, which had been 
remanded by the Board in 1997, and listed the issue of an 
earlier effective date for TDIU.  The representative 
explained that the veteran had submitted his "withdrawal" 
statement as an attempt to get his claim back to the Board 
quickly, and that it was unclear whether the veteran's intent 
of withdrawal included withdrawal of his formal appeal before 
the Board.  However, the representative further, and 
contrarily, indicated that it appeared as though the veteran 
wished to appeal the issues of CUE and drop all other issues 
before the RO, but that "it was not conclusive, since the 
veteran is unclear."  

At this juncture, the Board is remanding the case to the RO 
to clarify the issues on appeal.  Even though the Board is 
unclear about the issues on appeal, the Board has listed the 
formerly remanded issues on the title page of this remand 
until it is clarified whether those issues, and other issues 
raised by the record, have in fact been withdrawn. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO is asked contact the veteran 
and his representative and request a 
written response indicating which issues, 
if any, the veteran has withdrawn from 
appeal.  All attempts to obtain this 
written statement, and the statement, if 
forthcoming, should be placed in the 
claims file.  If an issue which was not 
withdrawn has not been perfected for 
appeal, the veteran and his 
representative should be notified of the 
same, and of the time limit involved in 
perfecting the appeal.  

2.  After the clarification of issues is 
developed as requested above, to the 
extent possible, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative, should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. 

The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


